Fourth Court of Appeals
                                San Antonio, Texas
                                       June 25, 2021

                                    No. 04-20-00268-CR

                             Quinton Ramon WILLIAMSON,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR0283
                    Honorable Maria Teresa (Tessa) Herr, Judge Presiding

                                      ORDER
        We grant appellant's motion for extension of time to file his reply brief, which was
originally due June 15. We order appellant's reply brief due July 9, 2021.

       It is so ORDERED on June 25, 2021.

                                                                PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court